Citation Nr: 1704321	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  13-11 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1984 to July 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By way of background, the Board remanded the case for further development in April 2015.  At that time, the issue of the Veteran's entitlement to service connection for hypertension was before the Board.  Following the Board's remand, the RO issued a rating decision in September 2015, grating service connection for hypertension, which constitutes a full award of the benefit sought on appeal with respect to that issue.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The case has since been returned to the Board for appellate review of the issue of the Veteran's entitlement to service connection for a low back disability.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board finds that a remand is necessary to ensure compliance with the directives of the April 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant a right to compliance with the remand orders).

The Board remanded the case in April 2015, in part, to obtain a more legible copy of the Veteran's service treatment records (STRs).  The Board stated the AOJ should attempt to obtain the Veteran's original STRs or, if not available, a more legible copy than has been printed from microfilm and associate such copies with the claims file.  The Board further instructed that if it becomes reasonably certain that this record is unavailable or that further attempts to obtain it would be futile, or that the copies already of record are the best available copies, the claims file should be so annotated and the Veteran notified of such.  While the AOJ obtained additional copies of the Veteran's STRs, the STRs are still largely illegible, and it does not appear the Veteran was notified that his STRs were largely illegible as per the Board's prior remand.  Thus, while on remand the Veteran should be notified that his STRs are largely illegible and be afforded the opportunity to submit copies in his possession or other evidence that may support his claim.

Additionally, the Board finds that the August 2015 VA examination opinion is inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion are required.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a claim . . . , even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").  In that regard, the August 2015 VA examiner stated that the Veteran's STRs only recorded one episode of back pain in 1986.  However, the Veteran indicated that lower back pain was documented on more than one occasion while he was on active duty.  See April 2013 VA Form 9.  Additionally, the Board's prior remand instructed the examiner to address the Veteran's statements regarding the incurrence of a back problem and continuity of symptomatology.  Although the examiner found no clinical documentation in the Veteran's claims file that documents his assertions, lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

Finally, the Veteran's representative stated there is a notation in Veteran's STRs from September 1987 that appears to note low back pain.  See September 2016 Appellant's Post-Remand Brief.  The representative contends that the STR notes that the Veteran was a "weight lifter" and that "the [V]eteran's back condition may have manifested from weight lifting as well.  

Based on the foregoing, the Board finds that an additional VA medical opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that his STRs are largely illegible and that he should submit any STRs in his possession or any other evidence, including lay statements from himself or others concerning his symptoms of a low back disability since service.  

Additionally, the AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  After completing the foregoing development, the AOJ should obtain an addendum opinion to determine the nature and etiology of the Veteran's current low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's STRs, post-service medical records, and lay statements.  Specifically, the examiner should address the Veteran's contention that he sought treatment for his low back disability on more than one occasion while in service.  Additionally, the examiner should address the Veteran's statements regarding continuity of symptomatology.  See April 2013 VA Form 9; March 2011 Notice of Disagreement.  Finally, the examiner should note the August 2015 VA examiner's finding that the Veteran's 2008 post-service motor vehicle accident involved only the upper extremity and neck issues, and not the Veteran's low back.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that any current low back disability had its onset in service, was caused by military service, or is related to military service, to include any notations of low back strain noted in the Veteran's STRs, and/or "weight lifting."

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


